Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/24/2020 and 04/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a
specified function without the recital of structure, material, or acts in support thereof, and such
claim shall be construed to cover the corresponding structure, material, or acts described in the
specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient
structure, material, or acts for performing the claimed function
Use of the word “means” (or “step”) in a claim with functional language creates a
rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when
the claim limitation recites sufficient structure, material, or acts to entirely perform the recited
function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption
that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation
recites function without reciting sufficient structure, material or acts to entirely perform the
recited function.
Claim limitations in this application that use the word “means” (or “step”) are being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as
otherwise indicated in an Office action. Conversely, claim limitations in this application that do
not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but
are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, because the claim limitations use a generic placeholder that is coupled with
functional language without reciting sufficient structure to perform the recited function and the
generic placeholder is not preceded by a structural modifier. Such claim limitations are “rotating device” and “radar detecting device” in claims 1 & 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid it being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting
sufficient structure to perform the claimed function); or (2) present a sufficient showing that
the claim limitations recite sufficient structure to perform the claimed function so as to avoid
them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (US20190278303A1).
Consider claim 1, Zou discloses an unmanned aerial vehicle (UAV) obstacle avoidance control method comprising (para 5 discloses a method of controlling obstacle avoidance for an unmanned aerial vehicle): controlling a rotation device to perform a continuous rotation that drives a radar detecting device to continuously rotate (para 68 discloses a detection apparatus (radar) and rotation apparatus (steering gear). The rotation apparatus 14 rotates , the detection apparatus 12 can rotate together with the rotation apparatus 14. Controlling the detection direction of the detection apparatus 12 can also achieved by controlling the rotation of the rotation apparatus), the rotation device being disposed on a body of a UAV and carrying the radar detecting device (para 69 discloses the detection apparatus can be attached to (or mounted at ) the craft body through the rotation apparatus); acquiring detection information of the radar detecting device during the continuous rotation (para 49 discloses the detection apparatus may be configured to detect surrounding obstacles of the UAV (i.e. acquiring detection information). Fig. 8 discloses rotating detection apparatus 12 that detects obstacle 13); and controlling the UAV to fly based on the detection information (para 49 discloses activating an obstacle avoidance function of the UAV when an obstacle is detected (the UAV is controlled to avoid the obstacle detected)).  
Consider claim 3, Zou discloses the method of claim 1, further comprising: acquiring the detection information of the radar detecting device generated from detecting one or more of an obstacle in front of the UAV, an obstacle behind the UAV, or an obstacle above the UAV rotation (para 49 discloses the detection apparatus may be configured to detect surrounding obstacles of the UAV (i.e. acquiring detection information)). 
Consider claim 18, Zou discloses the method of claim 1, wherein the UAV includes an agricultural UAV (para 7 discloses a method of controlling obstacle avoidance for an agriculture UAV).
Consider 19, Zou discloses radar system comprising: a radar detecting device; and a rotation device rotate (para 68 discloses a detection apparatus (radar) and rotation apparatus (steering gear), wherein the rotation device is disposed on a body of a UAV and carries the radar detecting device (para 69 discloses the detection apparatus can be attached to (or mounted at ) the craft body through the rotation apparatus), the rotation device is configured to drive the radar detecting device to continuously rotate (para 68 discloses the rotation apparatus 14 rotates , the detection apparatus 12 can rotate together with the rotation apparatus 14. Controlling the detection direction of the detection apparatus 12 can also achieved by controlling the rotation of the rotation apparatus), and the radar detecting device is configured to, when the rotation device drives the radar detecting device to continuously rotate, scan and detect an obstacle around the UAV (para 49 discloses the detection apparatus may be configured to detect surrounding obstacles of the UAV. Para 57 discloses detection apparatus emitting detection beam (i.e. scanning))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1) in view of Jalali (US20180097560A1).


Consider claim 2, Zou fails to specifically disclose the method of claim 1, wherein the radar detecting device is vertically mounted above the body of the UAV through the rotation device, and a rotation axis of the radar detecting device is parallel to a yaw axis of the UAV.
However, Jalali discloses wherein the radar detecting device is vertically mounted above the body of the UAV through the rotation device, and a rotation axis of the radar detecting device is parallel to a yaw axis of the UAV (para 64 and fig. 4A disclose the antenna system includes an antenna aperture 144a and a mechanical steering structure 144m . One candidate antenna aperture 144a design is a patch array with rows and columns of patch antenna elements 145-j. The mechanical steering structure 144m rotates the antenna aperture 144a in at least one dimension ( e . g . , in the azimuthal dimension )).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou to incorporate the teachings of Jalali to include steering the radar detecting device parallel to the yaw axis of the UAV, for the benefits of covering a field of view above the UAV. 
Claim 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1) in view of Wu (US20190138010A1).    
Consider claim 4,  Zou discloses the method of claim 3, wherein the detection information includes one or more of (para 49 discloses an attitude of the UAV during the flight is constantly adjusted , and the attitude includes one or more of : a pitch angle , a roll angle , and a yaw angle). 
Zou did not specifically disclose the detection information includes one or more of a distance, a speed, or a height of the obstacle relative to the UAV.
However, Wu discloses the detection information includes one or more of a distance, a speed, or a height of the obstacle relative to the UAV (fig. 3 discloses detection information including distance H1 and height H2. Para 55 discloses step 602 determines whether a speed of the agricultural UAV is greater than a preset speed).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou to incorporate the teachings of Wu to include detection information such as distance, speed, and height of the obstacle relative to the UAV, for the benefits of accurately avoiding the obstacle.
Consider claim 5, Zou discloses the method of claim 4, wherein controlling the UAV to fly based on the detection information includes: controlling the UAV to avoid the obstacle based on the detection information (para 49 discloses the detection apparatus may be configured to detect surrounding obstacles of the UAV (i.e. acquiring detection information), activating an obstacle avoidance function of the UAV when an obstacle is detected (the UAV is controlled to avoid the obstacle detected).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1) and Wu (US20190138010A1) in further view of Rodnunsky (US20190278303A1).
Consider claim 6, Zou and Wu fail to specifically disclose the method of claim 5, further comprising: after controlling the UAV to avoid the obstacle: controlling the UAV to return to a predetermined route.  
However, Rodnunsky discloses a method comprising: after controlling the UAV to avoid the obstacle: controlling the UAV to return to a predetermined route (para 31 discloses collision detection may be utilized in order to avoid a collision with an object that is Sensed during actual movement of the physical embodiment followed by either exiting the pre planned flight path or returning to the pre-planned flight path after avoidance).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou and Wu to incorporate the teachings of Rodnunsky to include controlling the UAV to return to a predetermined route after performing obstacle avoidance, for the benefits of preventing disruptions to the flight plan.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1) and Wu (US20190138010A1) in further view of Ariyur (US20100121574A1).
Consider claim 7, Zou and Wu fail to specifically disclose  the method of claim 4, wherein controlling the UAV to fly based on the detection information includes: adjusting, based on the detection information, at least one of a pre-planned route or planning information of an agricultural operation, and controlling the UAV to continue a flight operation based on at least one of the adjusted route or the adjusted planning information of the agricultural operation.  
However, Ariyur discloses adjusting, based on the detection information, at least one of a pre-planned route or planning information of an agricultural operation, and controlling the UAV to continue a flight operation based on at least one of the adjusted route or the adjusted planning information of the agricultural operation (para 15 discloses that while the UAV is traveling along an original flight path (block 200) to a waypoint, a determination is made at 210 whether a moving object Such as another aircraft has been detected by the sensors on the UAV. If a moving object is detected, then the position, range, and velocity of the object are estimated at 220 to determine an estimated path of the aircraft. A determination is then made at 225 whether the estimated path of the aircraft will intersect with the original flight path of the UAV within predetermined bounds. If the estimated path of the aircraft will intersect with the original flight path of the UAV. then the boundary conditions for the equation to be solved (Laplacian, wave, etc.) are changed at 230. The equation is then solved for the potential function at 240 using the new boundary conditions. A new path is then calculated for the UAV to the next waypoint at 250).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou and Wu to incorporate the teachings Ariyur to include the above limitation, adjusting the pre-planned route or planning information of an agricultural operation, and controlling the UAV to continue a flight operation based on at least one of the adjusted route or the adjusted planning information of the agricultural operation. The motivation would be to provide safe operations of UAVs in shared airspace.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1), Jalali (US20180097560A1) in further view of Chan (US 9415869 B1).
Consider claim 8, Zou fails to specifically disclose the method of claim 1, wherein the radar detecting device is horizontally mounted under the body of the UAV through the rotation device, and a rotation axis of the radar detecting device is perpendicular to a yaw axis of the UAV.
However, Jalili discloses a rotation axis of the radar detecting device is perpendicular to a yaw axis of the UAV (para 64 disclose the antenna system includes an antenna aperture 144a and a mechanical steering structure 144m . One candidate antenna aperture 144a design is a patch array with rows and columns of patch antenna elements 145-j. The mechanical steering structure 144m rotates the antenna aperture 144a in at least one dimension ( e . g . , in the azimuthal dimension )).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou to incorporate the teachings of Jalili to include rotating the radar detecting device in an axis perpendicular to a yaw axis of the UAV, for the benefit of providing a wider field of view.
However, Zou and Jalili fail to specifically disclose that the radar detecting device horizontally mounted under the body of the UAV.
However, Chan discloses that the radar detecting device horizontally mounted under the body of the UAV (para 73 discloses the UAV may comprise a single mounted antenna 512(1) attached via an attachment module on a bottom side of the airframe 504).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou and Jalili to incorporate the teachings of Chan, to include mounting under the bottom of the body of the UAV, for the benefits of covering both top and bottom fields of view.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1), Jalili (US20180097560A1) and Chan (US 9415869 B1)  in further view of Wu (US20190138010A1).    
Consider claim 9, Zou, Jalali and Chan fail to disclose the method of claim 8, wherein a beam indicating a maximum detection direction of the radar detecting device and the yaw axis of the UAV are at a first predetermined angle. 
However, Wu discloses a beam indicating a maximum detection direction of the radar detecting device and the yaw axis of the UAV are at a first predetermined angle (fig. 3 beam direction and the yaw axis of the UAV are at angle Ɵ.
It would have been obvious at the time of the effective filing date of the application to have  modified Zou, Jalali and Chan to incorporate the teachings of Wu to include that a beam indicating a maximum detection direction of the radar detecting device and the yaw axis of the UAV are at a first predetermined angle, for the benefits of accurately determining the height of the obstacle.
Consider claim 10, Zou, Jalali and Chan fail to disclose to specifically disclose the method of claim 9, wherein the detection information includes one or more of a height of the UAV from a ground or a terrain of the ground below the UAV within the first predetermined angle.
However, Wu discloses detection information includes one or more of a height of the UAV from a ground or a terrain of the ground below the UAV within the first predetermined angle (fig. 3, horizontal height H1 and vertical height H2).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou, Jalali and Chan to incorporate the teachings of Wu to include that detection information comprises one or more of a height of the UAV from a ground or a terrain of the ground below the UAV within the first predetermined angle, for the benefits of accurately avoid the obstacle.
Consider claim 11, Zou, Jalali and Chan fail to disclose to specifically disclose the method of claim 10, wherein controlling the UAV to fly based on the detection information includes: controlling a flight height of the UAV based on the height of the UAV from the ground.  
However, Wu discloses controlling the UAV to fly based on the detection information includes: controlling a flight height of the UAV based on the height of the UAV from the ground (para 48 discloses that by controlling the flight attitude of the agricultural UAV according to the route parameters , the flight path of the agricultural UAV can be changed with the change of terrain in front of the agricultural UAV . Furthermore, the fixed relative height between the agricultural UAV and the ground below the agricultural UAV or the reflectors on the ground can be realized , the agricultural UAV can avoid obstacles as early as possible , or the like).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou, Jalali and Chan to incorporate the teachings of Wu to include controlling a flight height of the UAV based on the height of the UAV from the ground, for the benefits of accurately avoid the obstacle.
Consider 12, Zou, Jalali and Chan fail to disclose  the method of claim 10, wherein controlling the UAV to fly based on the detection information includes: controlling the UAV to perform terrain tracking based on the terrain of the ground below the UAV within the first predetermined angle.
However, Wu discloses controlling the UAV to perform terrain tracking based on the terrain of the ground below the UAV within the first predetermined angle (fig. 2 discloses determining the terrain information in front of the agriculture UAV , according to the horizontal distances and the vertical distances between the agriculture UAV and the ground reflectors in front of the agriculture UAV).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou, Jalali and Chan to incorporate the teachings of Wu to include controlling the UAV to perform terrain tracking based on the terrain of the ground below the UAV within the first predetermined angle, for the benefits of accurately avoid the obstacle based on the terrain information.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1) in view of Zhao (US20170006148A1).
Consider claim 13, Zou fails to specifically disclose the method of claim 1, wherein the radar detecting device includes a control circuit board and one or more radio frequency antennas, and the control circuit board and the one or more radio frequency antenna are electrically connected.However, Zhao discloses radar detecting device includes a control circuit board and one or more radio frequency antennas, and the control circuit board and the one or more radio frequency antenna are electrically connected (para 24 discloses the first antenna 216 may be formed as a separate component not disposed on the control circuit board 201. For example, the first antenna 216 may be electrically coupled to the first antenna connection module 210 on the control circuit board 201 through a connection wire or cable).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou to incorporate the teachings of Zhao to include one or more radio frequency antenna and circuit board are electrically connected, for the benefits of transmitting beam that scans the area for the presence of obstacle.
Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1) and Zhao (US20170006148A1) in view of Theobold (US7280082B2).
Consider claim 14, Zou and Zhao fail to specifically disclose the method of claim 13, wherein an angle between a board surface of the radio frequency antenna and a board surface of the control circuit board is a second predetermined angle. 
However, Theobold discloses wherein an angle between a board surface of the radio frequency antenna and a board surface of the control circuit board is a second predetermined angle (col. 2, lines 27-31 discloses a multiple element antenna can be configured by two panels 10 interlaced at a right angle to form a cross-shaped antenna array. In such an arrangement, the predetermined angle for affixing the panels 10 Would be mutually perpendicular to the circuit board).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou and Zhao to incorporate the teachings of Theobold to include that the control circuit board is disposed between the first radio frequency antenna and the second radio frequency antenna. The motivation would be to reduce interference between their antenna’s respective signals.
Consider claim 15 (as applied to claim 13 where Zou as modified by Zhao discloses the claimed invention), Zhao discloses the radar detecting device includes the control circuit board, a first radio frequency antenna, and a second radio frequency antenna, and the control circuit board is disposed between the first radio frequency antenna and the second radio frequency antenna (para 35 discloses the first antenna connection module 210 and the second antenna connection module 214 are disposed at two opposite sides of the control circuit board).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1) in view of Hollandsworth (US5202695).
Consider claim 16, Zou fails to specifically disclose the rotation device includes: a turntable configured to carry the radar detecting device; an electronic speed control board electrically connected to a motor for driving the motor and controlling a rotation state of the motor, the motor is used to drive the turntable to rotate; and an interface board electrically connected to the electronic speed control board and/or the radar detecting device, the interface board being used for external electrical connection.  
However, Hollandsworth discloses the rotation device includes a turntable configured to carry the radar detecting device (fig. 12 discloses base 11 (turntable) and antenna 10 (radar detecting device); an electronic speed control board electrically connected to a motor for driving the motor and controlling a rotation state of the motor (fig. 3 discloses motor driver 35, 36, 37, also col. 4, lines 38-40), the motor is used to drive the turntable to rotate (fig. 3, motor rotating the antenna in different axes); and an interface board electrically connected to the electronic speed control board and/or the radar detecting device, the interface board being used for external electrical connection (fig. 3, the motor driver has an interface that connects to the controller).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou to incorporate the teachings of Hollandsworth to include the above limitation, for the benefits of scanning in different directions in order to detect an obstacle around the surroundings of the UAV. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US20190278303A1) in view of Vacanti (US20170343667).
Consider claim 17, Zou fails to specifically disclose the method of claim 1, wherein the radar detecting device detects a target object around the UAV through a digital beam forming (DBF).  
However, Vacanti discloses wherein the radar detecting device detects a target object around the UAV through a digital beam forming (DBF) (para 6 discloses the obstacle detection system may also include radar receiver electronics in signal communication with the slotted waveguide radar receive antenna , wherein the radar receiver electronics include digital beam forming circuitry configured to receive from the radar receive antenna radar reflections corresponding to the outputted monopulse radar signals).
It would have been obvious at the time of the effective filing date of the application to have  modified Zou to incorporate the teachings of Vacanti to include that the target object around the UAV is detected through a digital beam forming (DBF). The motivation would be to provide higher signal quality, which increases the coverage capacity.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648